ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                              People v. Chapman, 2012 IL 111896




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ROBERT
Court:                     J. CHAPMAN, Appellant.



Docket No.                 111896
Filed                      March 22, 2012


Held                       Where a defendant’s live-in girlfriend was indisputably a household or
(Note: This syllabus       family member and his domestic violence against her led to a first degree
constitutes no part of     murder charge, statute permitted his propensity to harm her to be shown
the opinion of the court   by his prior domestic battery conviction involving the same victim.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Will County, the Hon. Daniel
                           J. Rozak, Judge, presiding.



Judgment                   Affirmed.
Counsel on                Michael J. Pelletier, State Appellate Defender, Johannah B. Weber,
Appeal                    Deputy Defender, and E. Joyce Randolph and Robert S. Burke, Assistant
                          Appellate Defenders, of the Office of the State Appellate Defender, of
                          Mt. Vernon, for appellant.

                          Lisa Madigan, Attorney General, of Springfield, and James Glasgow,
                          State’s Attorney, of Joliet (Michael A. Scodro, Solicitor General, and
                          Michael M. Glick and Eric M. Levin, Assistant Attorneys General, of
                          Chicago, of counsel), for the People.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Garman, Karmeier,
                          Burke, and Theis concurred in the judgment and opinion



                                            OPINION

¶1        Following a jury trial in the circuit court of Will County, defendant Robert J. Chapman
      was convicted of the first degree murder of his girlfriend. Pursuant to section 115-20 of the
      Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-20 (West 2006)), the State was
      allowed to enter into evidence that defendant had a prior conviction for domestic battery
      against the same victim. Defendant maintained on appeal that the language of section 115-20
      of the Code does not permit the introduction of a prior domestic battery conviction in a trial
      for murder, even when it is undisputed that the murder victim was a household member of
      the accused and the same victim involved in the prior conviction. The appellate court
      affirmed defendant’s conviction. No. 3-07-0799 (unpublished order under Supreme Court
      Rule 23). This court granted leave to appeal. See Ill. S. Ct. R. 315 (eff. Feb. 26, 2010), R.
      612 (eff. Sept. 1, 2006). We now affirm the appellate court.

¶2                                       BACKGROUND
¶3        The State charged defendant with the first degree murder of Cassandra Frazier, alleging
      that defendant repeatedly stabbed her with the intent to kill. The incident that led to Frazier’s
      death occurred in the couple’s shared apartment in Joliet, Illinois, on the evening of February
      22, 2005.
¶4        At defendant’s trial, Joliet police detective Scott Cammack testified about conversations
      he had with defendant shortly after the murder, and the State played two audio-taped
      interviews between defendant and Cammack. According to this evidence, defendant told
      Cammack that he considered Frazier to be his wife and that they argued often. On the day
      of Frazier’s death, defendant consumed alcohol and used crack cocaine after work before
      coming home around 9:45 p.m. to their apartment. Upon arriving at the apartment, Frazier

                                                -2-
       yelled at him. Defendant then took a shower and went to bed with Frazier. At that point, she
       yelled at him again. Defendant got out of bed, packed his clothes into a box he placed by the
       door, but then returned to bed naked.
¶5          According to defendant, Frazier stabbed him in the leg after he got back into bed.
       Defendant then grabbed the knife from Frazier, cutting his hand in the process. He told
       Frazier, “you want to stab a nigger, I will let you see how it feels.” Defendant then began
       stabbing Frazier while they were still in bed. The two eventually fell onto the floor.
       Defendant straddled over Frazier while she was on the floor and continued to stab her in her
       upper body and neck. At some point during the attack, Frazier told defendant that she loved
       him. At this, defendant stopped stabbing Frazier, but left the knife sticking into her neck.
¶6          Defendant stated that after the attack, he left the bedroom and put on his clothes and
       boots. He returned to the bedroom briefly, leaving a boot track in the blood. While in the
       bedroom, defendant noticed Frazier remove the knife from her neck. Defendant then went
       to the kitchen table where he searched through Frazier’s purse for money so he could pay for
       a taxi to get out of the area.
¶7          In the meantime, Frazier was badly bleeding after having removed the knife from her
       neck. She managed to crawl out of the bedroom and into the living room, where she was able
       to get on her feet. When Frazier got to the front door with her hand on the doorknob,
       defendant threw her back to the floor. Defendant explained to detective Cammack that he
       wanted to prevent Frazier from leaving the apartment because he feared she would go for
       help and a neighbor would become involved. Defendant estimated that he was in the
       apartment for about three or four minutes from the time the stabbing ended to the time he
       left. Defendant described the injury to his leg as having “just been grazed.”
¶8          Karen Bergin testified that around 10:30 p.m. on the day in question she was driving west
       on Jefferson Street in Joliet when she spotted defendant running in the right lane of that four-
       lane street. He had his arms up and seemed upset. As she came to a stop and defendant
       approached her car, she noticed that his shirt had blood on it, and he had a minor cut on the
       palm side of his left middle finger. Bergin gave him a napkin, which seemed to control the
       bleeding. Defendant told Bergin to call 911, and she did. While they waited for an
       ambulance, defendant told Bergin that he “did something real bad,” he “sold drugs” and they
       “had a fight about the drugs.” Defendant also said that “she had a knife” and he “took it from
       her.” But defendant did not tell Bergin what he did with the knife.
¶9          Detective Cammack testified that when he arrived at the scene on Jefferson Street,
       defendant was just entering the ambulance. Cammack noticed the cut on defendant’s finger
       and a small cut on his right leg. Cammack accompanied defendant to the hospital, where
       defendant received eight stitches for the cut to his finger and four stitches for the cut to his
       leg. Defendant was released that night and taken to the police station.
¶ 10        Dr. Brian Mitchell, a board certified forensic pathologist, testified that he performed an
       autopsy on Frazier. He noted that she suffered 18 “sharp force injuries,” including both stab
       wounds and incise wounds, to the upper half of her body. The cause of death was a two-inch
       stab wound to the right side of Frazier’s neck that struck her carotid artery and jugular vein.
       Mitchell believed that if Frazier could have received prompt first-aid treatment and then


                                                 -3-
       surgery, she may have been able to survive.
¶ 11        Prior to trial, the State moved to admit evidence of a prior domestic battery conviction
       that defendant committed against Frazier in October 2003. The State also moved to admit
       evidence that defendant set fire to Frazier’s apartment in November 2004. In support of its
       motion, the State argued that the domestic battery conviction was admissible, not just for the
       limited purpose of proving defendant’s intent and rebutting claims of provocation and self-
       defense, but also as propensity evidence under section 115-20 of the Code. The trial court
       held that the State could introduce defendant’s prior domestic battery under the statute as
       propensity evidence at a subsequent prosecution of defendant for the murder of the same
       victim. Although murder was not one of the offenses specifically mentioned in section 115-
       20 that allowed admission of the conviction, the statute contained expansive language that
       allowed the admission of the prior domestic battery in a later prosecution for any of the
       “types of offenses” listed in the statute. See 725 ILCS 5/115-20(a) (West 2006). The court
       noted that aggravated battery of a household member—one of the specific crimes listed in
       the statute—was similar to murder of a household member because an aggravated battery of
       a household member could easily turn out to be first degree murder if it results in the death
       of the victim. The court later noted that it had weighed the probative value of the evidence
       against its prejudicial effect before deciding to allow its admission.
¶ 12        The court further held that it would permit testimony of defendant’s prior act of setting
       fire to Frazier’s apartment under cases such as People v. McCarthy, 132 Ill. 2d 331 (1989),
       to show defendant’s intent to harm the victim. See also People v. Heard, 187 Ill. 2d 36
       (1999); People v. Illgen, 145 Ill. 2d 353 (1991); People v. Abraham, 324 Ill. App. 3d 26
       (2001). In McCarthy, the defendant responded to the charge that he murdered his former
       girlfriend by claiming he shot her in a jealous rage after finding her in bed with another man.
       This court found that the defendant’s prior acts of domestic violence toward his former
       girlfriend and members of her family were admissible to show the defendant’s intent to harm
       the victim and to show that he did not commit the homicide while acting under a sudden
       passion. McCarthy, 132 Ill. 2d at 344.
¶ 13        In accordance with the court’s pretrial evidentiary rulings in the present case, Herman
       Ware testified about a November 2004 fire that was set in Frazier’s apartment. Before Ware
       testified, however, the court informed the jury that Ware’s testimony would involve conduct
       other than what was charged in the indictment and that the jury should only consider his
       testimony for the limited purpose of evaluating the issue of defendant’s intent.1 Ware then
       testified that he was the pastor of the church that defendant and Frazier once attended. Ware
       recounted a conversation he had with defendant in the fall of 2004 where defendant told
       Ware that he was concerned that Frazier might break up with him and that “he would rather
       see her dead before he would see her with anybody else.” Shortly after that conversation, on
       November 2, 2004, Ware learned that Frazier’s apartment had been set on fire. After the fire,


               1
                The trial court reinforced this instruction before the jury began its deliberations,
       admonishing that “[a]ny evidence that was received for a limited purpose should not be considered
       *** for any other purpose.”

                                                 -4-
       Ware walked through the apartment and saw that the fire appeared to have been started in
       the bedroom. Later, Ware confronted defendant about it, and defendant admitted that he
       broke into Frazier’s home to set the fire. Defendant told Ware that he started the fire because
       he was angry at Frazier because he felt that her children and the church were more important
       to her than her relationship with defendant. Defendant also said that he set the fire because
       “he wanted her to see how it felt to not have anything.”
¶ 14        The State concluded its evidence by informing the jury that defendant had been convicted
       of domestic battery against Frazier on October 31, 2003. Defendant did not testify, nor did
       he present any evidence. In his closing argument, defense counsel conceded that defendant
       killed Frazier and that it was not a case of self-defense. He argued, however, that when
       defendant attacked Frazier, he was acting under a sudden and intense passion as a result of
       serious provocation because Frazier stabbed him first.
¶ 15        The trial court instructed the jury on both first and second degree murder. Over
       defendant’s objection, the court also instructed the jury that the fact that defendant had been
       convicted of a domestic battery against Frazier could be considered “for its bearing on any
       matter to which it was relevant.”
¶ 16        The jury found defendant guilty of first degree murder. At the sentencing hearing, the
       trial court catalogued defendant’s extensive and violent criminal history and noted that he
       was eligible for an extended-term sentence of 20 to 100 years. The court sentenced defendant
       to 60 years in prison. It also denied defendant’s posttrial motion.
¶ 17        On appeal, defendant argued, among other things, that the State should not have been
       allowed to introduce evidence of his prior domestic battery conviction as propensity evidence
       under section 115-20 of the Code. The appellate court concluded, however, that the statute
       was unambiguous and the trial court did not err when it found that the instant murder was
       one of the “types of offenses” that allowed application of the statute. No. 3-07-0799
       (unpublished order under Supreme Court Rule 23).

¶ 18                                        ANALYSIS
¶ 19       It is well settled under the common law that evidence of other crimes is admissible if
       relevant for any purpose other than to show a defendant’s propensity to commit crimes.
       People v. Wilson, 214 Ill. 2d 127, 135-36 (2005). Those purposes include—but are not
       limited to—motive, intent, identity, lack of mistake and modus operandi. People v. Dabbs,
       239 Ill. 2d 277, 283 (2010) (collecting cases). Even when such evidence is offered for a
       permissible purpose and not solely for propensity, such evidence will not be admitted if its
       prejudicial impact substantially outweighs its probative value. People v. Moss, 205 Ill. 2d
139, 156 (2001). It is within the sound discretion of the trial court to determine the
       admissibility of other-crimes evidence, and its decision will not be disturbed absent a clear
       abuse of discretion. Wilson, 214 Ill. 2d at 136.
¶ 20       Section 115-20 of the Code, at issue in this case, partly abrogates the common law rules
       noted above by allowing evidence of a prior conviction for certain types of offenses to be
       considered for its bearing on any matter to which it is relevant, including propensity. Section
       115-20 provides as follows:

                                                -5-
                    “(a) Evidence of a prior conviction of a defendant for domestic battery,
               aggravated battery committed against a family or household member as defined in
               Section 112A-3,[2] stalking, aggravated stalking, or violation of an order of protection
               is admissible in a later criminal prosecution for any of these types of offenses when
               the victim is the same person who was the victim of the previous offense that resulted
               in conviction of the defendant.
                    (b) If the defendant is accused of an offense set forth in subsection (a) or the
               defendant is tried or retried for any of the offenses set forth in subsection (a),
               evidence of the defendant’s conviction for another offense or offenses set forth in
               subsection (a) may be admissible (if that evidence is otherwise admissible under the
               rules of evidence) and may be considered for its bearing on any matter to which it is
               relevant if the victim is the same person who was the victim of the previous offense
               that resulted in conviction of the defendant.
                    (c) In weighing the probative value of the evidence against undue prejudice to the
               defendant, the court may consider:
                         (1) the proximity in time to the charged or predicate offense;
                         (2) the degree of factual similarity to the charged or predicate offense; or
                         (3) other relevant facts and circumstances.
                    (d) In a criminal case in which the prosecution intends to offer evidence under
               this Section, it must disclose the evidence, including statements of witnesses or a
               summary of the substance of any testimony, at a reasonable time in advance of trial,
               or during trial if the court excuses pretrial notice on good cause shown.
                    (e) In a criminal case in which evidence is offered under this Section, proof may
               be made by specific instances of conduct as evidenced by proof of conviction,
               testimony as to reputation, or testimony in the form of an expert opinion, except that
               the prosecution may offer reputation testimony only after the opposing party has
               offered that testimony.” (Emphasis added.) 725 ILCS 5/115-20 (West 2006).
       This court has held that statutes like the one quoted above abrogate the common law rule
       against propensity evidence as long as the evidence is relevant and its probative value is not
       substantially outweighed by the risk of undue prejudice. See Dabbs, 239 Ill. 2d at 284; see
       also People v. Ward, 2011 IL 108690, ¶ 25 (in considering section 115-7.3 of the Code (725
       ILCS 5/115-7.3 (West 2006)), a statute analytically similar to section 115-20, the court
       observed that propensity evidence is often highly relevant and the statute provides a
       legislative exception to the general common law rule against admitting other crimes evidence
       intended to show the defendant’s propensity to commit crimes).
¶ 21       Relying on subsection (b) of section 115-20, defendant argues before this court that only
       when a defendant is accused of, or on trial for, one of the specific offenses actually


              2
                Section 112A-3(3) of the Code defines “[f]amily or household members,” inter alia, as
       “persons who share or formerly shared a common dwelling” or who have had or have a dating
       relationship. 725 ILCS 5/112A-3(3) (West 2006).

                                                 -6-
       enumerated in subsection (a)—that is, domestic battery, aggravated battery committed
       against a household member, stalking, aggravated stalking, or violation of an order of
       protection—is propensity evidence of a prior conviction for one of those offenses allowable
       in evidence. Murder is not any of those offenses, and defendant therefore asserts that a prior
       conviction for domestic battery is not admissible in a murder prosecution.
¶ 22        The State in response submits that defendant’s interpretation of section 115-20 is
       contrary to the plain meaning and legislative intent because it effectively eliminates from
       subsection (a) the phrase “types of offenses.” In the alternative, the State argues that any error
       in the admission of the prior domestic battery conviction for propensity purposes was
       harmless given that the conviction would have been admissible in any event to show
       defendant’s intent to harm Frazier under McCarthy, 132 Ill. 2d at 344, and the numerous
       cases that have followed it. Finally, the State maintains even if the prior conviction was not
       admissible under section 115-20 of the Code, it would still be admissible to show propensity
       under section 115-7.4 of the Code (725 ILCS 5/115-7.4 (West 2008)), a statute enacted after
       defendant’s trial. According to the State, because the same result of admitting the evidence
       for propensity purposes would be obtained on remand for a new trial if section 115-7.4 is
       considered, any error was harmless, and this court should simply affirm the conviction.
¶ 23        Defendant’s argument raises a question of statutory construction, requiring employment
       of the following well-settled principles. The interpretation of a statute presents a question of
       law that this court reviews de novo. People v. Howard, 228 Ill. 2d 428, 432 (2008). Our
       primary objective in construing a statute is to ascertain and give effect to the legislative
       intent, and the surest and most reliable indicator of that intent is the plain and ordinary
       meaning of the statutory language itself. Dabbs, 239 Ill. 2d at 287. Where the language is
       clear and unambiguous, this court will apply the statute without further aids of statutory
       construction. People v. Davison, 233 Ill. 2d 30, 40 (2009). In determining the plain meaning
       of the statutory terms, we consider the statute in its entirety, keeping in mind the subject it
       addresses and the apparent intent of the legislature in passing it. People v. Davis, 199 Ill. 2d
130, 135 (2002).
¶ 24        The opening sentence of section 115-20 is the key to the resolution of the issue before
       us, and it provides that the enumerated prior convictions are “admissible in a later criminal
       prosecution for any of these types of offenses when the victim is the same person who was
       the victim of the previous offense that resulted in conviction of the defendant.” (Emphasis
       added.) 725 ILCS 5/115-20(a) (West 2006). The Code does not define the word “types.”
       When a statute contains a term that is not specifically defined, it is entirely appropriate to
       look to the dictionary to ascertain the plain and ordinary meaning of the term. Dabbs, 239
Ill. 2d at 288; Davison, 233 Ill. 2d at 40.
¶ 25        A standard dictionary defines the word “type” (as it is used in the statute) as follows: “1.
       a kind, class, or group that is distinguished by some particular characteristic. 2. the general
       form, structure, style or character common to or distinctive of a particular kind, class, or
       group. 3. a person or thing embodying the characteristic qualities of a kind, class or group;
       a representative specimen.” The Random House Dictionary of the English Language 1531
       (1983). Another dictionary provides a similar definition of “type” as a “group, kind, or class
       sharing common traits or characteristics: category” and as “[a]n example: model.” Webster’s

                                                  -7-
       II New Riverside Dictionary 741 (1984). From these ordinary dictionary definitions, we can
       only conclude that the “types of offenses” section 115-20(a) speaks of are broader than those
       specifically designated; in other words, they include the enumerated offenses, but also other
       offenses of their “kind, class or group” that share a particular characteristic or quality. Thus,
       we reject defendant’s suggestion that the legislature intended that a prior domestic battery
       conviction could only be admissible in a prosecution for one of the specifically enumerated
       offenses.
¶ 26        We believe that defendant’s contention that application of section 115-20 is restricted to
       prosecutions involving the exact same crimes listed in the statute is contrary to its plain and
       ordinary meaning and the apparent legislative intent in enacting it of limiting repeat acts of
       domestic violence. The statute, read as a whole, does not limit the admissibility of a
       defendant’s prior convictions for the enumerated offenses to subsequent prosecutions for
       those same offenses. Defendant’s interpretation would result in a rewrite of subsection (a)
       to effectively read that a defendant’s prior conviction for any of the five enumerated offenses
       is admissible in a later criminal prosecution for any of these offenses when the victim is the
       same person who was the victim of the previous offense that resulted in conviction of the
       defendant. Defendant’s interpretation, contrary as it is to the plain language, would also
       render the statutory phrase “types of offenses” meaningless or superfluous (see People v.
       Marshall, 242 Ill. 2d 285, 292 (2011) (statute should be construed to avoid rendering any part
       of it meaningless or superfluous)), by restricting the admission of one of the listed prior
       convictions to a later prosecution for one of those same offenses.
¶ 27        It is true that subsection (b) itself does not use the phrase “these types of offenses” when
       it refers to a defendant “accused of an offense set forth in subsection (a)” to describe the
       proceeding in which the prior conviction is admissible. But because subsections (a) and (b)
       are interrelated provisions of the same statute, subsection (b)’s reference to the “offense[s]
       set forth in subsection (a)” should be read as incorporating subsection (a)’s reference to “any
       of these types of offenses.” See Stern v. Wheaton-Warrenville Community Unit School
       District 200, 233 Ill. 2d 396, 410-11 (2009) (courts must view all provisions of a statutory
       enactment as a whole, construing words and phrases not in isolation, but in light of other
       relevant provisions); Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228
Ill. 2d 200, 218 (2008) (two or more provisions relating to the same subject are presumed
       operative and harmonious and should be construed with reference to each other to give effect
       to all the provisions if possible).
¶ 28        We further conclude that defendant’s murder prosecution in the instant case was indeed
       for one of the “types of offenses” to which section 115-20(a) refers. The murder of a
       household member, depending on the circumstances, can clearly be considered of the same
       “kind, class or group” as those enumerated in the statute, which, as the legislative debates
       quoted in defendant’s own brief establish, was enacted to curb the recurring problem of
       domestic violence involving the same victim. See 90th Ill. Gen. Assem., House Proceedings,
       Apr. 19, 1997, at 26-30.
¶ 29        Here, defendant was charged with the first degree murder of Frazier, who was
       indisputably defendant’s girlfriend with whom he shared an apartment as a household
       member. Moreover, the whole incident leading up to Frazier’s death involved an occasion

                                                 -8-
       of domestic violence. According to defendant’s taped statements and other undisputed
       evidence, defendant and Frazier argued after he came home from a day of drinking alcohol
       and using cocaine. Frazier allegedly initiated the violence by stabbing him in the leg as he
       lay in bed. Defendant then wrestled the knife away from Frazier and proceeded to stab and
       slice her 18 times. Then, after the passage of several minutes and Frazier slowly bleeding to
       death, defendant prevented her from getting lifesaving aid by throwing her from the door
       back to the floor of the apartment. Both the trial and appellate courts correctly recognized
       that the murder of a family or household member, which involves an incident of domestic
       violence, is the functional equivalent of a domestic battery or an aggravated battery
       committed against that family or household member, albeit with a more tragic result.
¶ 30       Defendant points out that “[t]here is no crime designated ‘aggravated battery involving
       a family or household member’ ” in the Code. But this fact actually supports the State’s
       position that murder of a household member can, in the appropriate case, fit under the
       statutory language “any of these types of offenses” because, if aggravated battery involving
       a household or family member is not an actual offense, then it follows that the legislature
       must have intended that the trial court have leeway to look to the facts and circumstances
       surrounding the incident to determine whether the prosecution at issue is for the type of
       offense contemplated by the statute.
¶ 31       It is also not surprising that the murder of a household or family member is not
       specifically enumerated in the statute given that the enumerated offenses are the prior
       convictions that may be admitted in the subsequent and more broadly defined prosecution.
       Obviously, it would be highly unlikely, if not impossible, that a prior murder conviction
       would be sought to be used in a subsequent case against the already convicted murderer for
       another crime the murderer committed against the same victim. But the converse is quite
       likely. Thus, the General Assembly’s choice in language not to specifically list murder as one
       of the prior convictions, but on the other hand to broaden the category of prosecutions where
       the prior conviction is admissible to include offenses of the same type as those listed, which
       would include murder in a domestic violence setting, makes perfect sense.
¶ 32       Defendant makes no specific argument before this court to challenge the lower courts’
       conclusions that the probative value of the domestic battery conviction outweighed any
       undue prejudice other than to argue that propensity evidence should always be excluded. In
       that regard, defendant implied in his opening brief that section 115-20 of the Code, the
       authority for allowing his prior conviction for propensity purposes, violated due process
       principles. However, in his reply brief, defendant conceded that he is not attacking the
       constitutionality of section 115-20. We note that such an argument would have been
       foreclosed in any event by People v. Dabbs, 239 Ill. 2d 277, 293-94 (2010). There, this court
       held that the propensity rule is of common law origin and not of constitutional dimension.
       Id. at 293. This court further held that section 115-7.4 of the Code (725 ILCS 5/115-7.4
       (West 2008)), a statute nearly identical to the one before us here in allowing propensity
       evidence, did not violate due process. Id. at 293-94.
¶ 33       We also conclude that defendant’s prior domestic battery conviction, an act of hostility
       toward Frazier committed less than a year and a half prior to the murder, was relevant to
       show defendant’s intent and inclination to harm Frazier during the course of the instant

                                                -9-
       crime. As such, the evidence supported the State’s theories that defendant had a proclivity
       to harm Frazier and that defendant did not commit the murder as a result of self-defense or
       due to a fit of passion. Accordingly, we conclude that the trial court did not abuse its
       discretion in determining that defendant’s domestic battery conviction against Frazier was
       more probative than unduly prejudicial. The trial court therefore did not err in admitting the
       conviction.
¶ 34       As an additional matter, we note that defendant makes no effort before this court to
       challenge the lower courts’ rulings allowing Ware’s testimony of defendant’s prior act of
       setting fire to Frazier’s apartment. We must therefore conclude that defendant has abandoned
       any argument on that point. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (“[p]oints not
       argued are waived”); Dabbs, 239 Ill. 2d at 294 (the defendant abandoned any challenge to
       a statute by failing to raise the claim before this court).
¶ 35       Finally, we note that our resolution of the foregoing issues renders it unnecessary to reach
       the additional arguments made by the State in support of the appellate court’s judgment
       affirming defendant’s conviction.

¶ 36                                      CONCLUSION
¶ 37       For the foregoing reasons, we hold that section 115-20 of the Code allows the admission
       of a prior domestic battery conviction to be used to show propensity to harm the same victim
       in a subsequent murder trial when the trial court properly determines that the alleged murder
       victim was a household or family member of the accused and that the incident charged was
       the result of domestic violence. Accordingly, we affirm the judgment of the appellate court.

¶ 38      Affirmed.




                                                -10-